Title: To Alexander Hamilton from James Tillary, [January 1791]
From: Tillary, James
To: Hamilton, Alexander



[New York, January, 1791]
Sir

I have several times within these few weeks been almost tempted to break in a Moment on your time to give you a hint of the present complexion of our City politics, & I believe I may add those which will soon become prevalent in our State. I should indeed be nothing solicitious about the little party Jugglings which prevail among us, if it did not appear to me, that the Head of Wild misrule in this City, seems disposed to fall in with a few of those other powerful Malcontents, in some of the Neighbouring States, with a view to disturb the operations & happiness of the Union.
I should intrude too long on your time devoted as it is at this moment to concerns of the greatest moment, were I to attempt to particularise the present combinations in our leading Men in this quarter. Strange unions have been brought about by our artful persevering Chieftain, by whose management & connivance we have lately had a Council of Appointment chosen by bargain, & hear of vacancies filled up by anticipation. Many who were Federalists sucked into his Excellencys Vortex, & the Chancellor’s family become one of the principal Satellites of this noxious planet. Hence it is that a blessed accession of strength will be added to the Senate of the U. States in the person of Col. A. Burr.
A Coalition of Interests from different principles produced his Election. He is avowedly your Enemy, & stands pledged to his party, for a reign of Vindictive declamation against your measures. The Chancellor hates, & would destroy you. Nay so incautious was he at a public Masonic Dinner last St Johns Day that he declared himself to me without any Stipulation of Secrecy, that he was not only opposed to your Funding System, but that R. Morris & several other well informed Influential Characters, viewed it as a system of public injustice. From a mean sacrifice of sentiment & judgement made at the Shrine of power to serve personal purposes, I have serious fears, that this State will soon appear Conspicuous for its opposition to the Federal Government.
We have scarcely any sensible Independent Man in the Legislature who dare seize an occasion to rouse the reflection of the people, & not a Man in the City who has ventured to give such a sketch of the present Manouvres as would set the Citizens a thinking. We want a Head, to repress & keep down the machinations of our restless Demagogue, but alas where is he to be found? Duer never can prop the good old cause here. He is unfit as a Leader, & unpopular as a man, besides with all his address, he is duped by some Characters without ever suspecting it. Removed as you are far beyond the limited sphere of State Influence, you may possibly view with perfect indifference the paultry schemes of our present Coalitionists, & I sincerely wish that such may be your real sentiments concerning them. But if it should in some degree be otherwise, & if you still think the Ghost of Antifederalism that here & there is seen stalking abroad in different shapes, & in different States, may yet assume an animated form would it not be proper to alarm the people, against impending danger? It appears pretty clearly to me, that between those who hate the Government, & those who are jealous of & hate the principal persons who administer it, mischief is intended, & may be effected.
May I be permitted to hint that the presence of Genl Scuyler would revive a drooping party here, & rouse the people from a Lethargy which is at once degrading to themselves, & destructive of the Common Interests of the Country. Excuse these Disjointed reflections & allow me to subscribe myself with all respect and without the least variableness or shaddow of changing Your most faithful & hubl
James Tillary
I must presume (tho’ I have no information of that kind) that you are minutely informed of what passes here; and this Circumstance may in certain cases oblige you to make some reply. It is not my design by such a volunteer scrap as this, to detach your Ideas for a moment from far more weighty concerns, nor to lay a trap to catch Evidence of your politeness: But while I am honest in this declaration, I am equally so when I assure you that no man can be more pleased than I am, with whatever tends to your private happiness & public prosperity.
Long may you successfully fend off the Maddisons of the South & the Clintons of the North.
Good Night & God bless You

J.T.

